MEMORANDUM DECISION
                                                                     FILED
Pursuant to Ind. Appellate Rule 65(D),                           Jun 03 2016, 6:34 am
this Memorandum Decision shall not be
                                                                     CLERK
regarded as precedent or cited before any                        Indiana Supreme Court
                                                                    Court of Appeals
court except for the purpose of establishing                          and Tax Court

the defense of res judicata, collateral
estoppel, or the law of the case.


APPELLANT PRO SE                                         ATTORNEYS FOR APPELLEE
Donald Carter                                            Gregory F. Zoeller
Correctional Industrial Facility                         Attorney General of Indiana
Pendleton, Indiana
                                                         Angela N. Sanchez
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Donald Carter,                                           June 3, 2016
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         47A01-1602-CR-247
        v.                                               Appeal from the Lawrence
                                                         Superior Court
State of Indiana,                                        The Honorable William G. Sleva,
Appellee-Plaintiff                                       Judge
                                                         Trial Court Cause No.
                                                         47D02-1012-FB-1396



Crone, Judge.




Court of Appeals of Indiana | Memorandum Decision 47A01-1602-CR-247 | June 3, 2016       Page 1 of 4
                                                  Case Summary
[1]   Donald Carter, pro se, appeals the trial court’s denial of his motion to correct

      erroneous sentence. The sole restated issue presented for our review is whether

      the trial court abused its discretion in denying Carter’s motion. Finding no

      abuse of discretion, we affirm.


                                      Facts and Procedural History
[2]   On May 5, 2011, Carter pled guilty to class B felony dealing in

      methamphetamine. The trial court sentenced Carter to the Department of

      Correction for a term of twelve years. The court awarded him 224 credit days

      for time already served. In October 2014, Carter filed a motion for jail time

      credit, which was denied by the trial court. In April 2015, Carter filed a second

      motion for jail time credit, which was also denied by the trial court. 1


[3]   On December 21, 2015, Carter filed a motion to correct erroneous sentence.

      Carter alleged that he was entitled to 381 days of credit time rather than the 224

      days awarded him by the trial court. The State filed an objection to the motion

      and, on January 7, 2016, the trial court denied Carter’s motion. This appeal

      ensued.




      1
          Carter initiated an appeal of that order; however, we dismissed the appeal with prejudice.


      Court of Appeals of Indiana | Memorandum Decision 47A01-1602-CR-247 | June 3, 2016               Page 2 of 4
                                     Discussion and Decision
[4]   Carter’s motion to correct erroneous sentence was filed pursuant to Indiana

      Code Section 35-38-1-15, which provides:

              If the convicted person is erroneously sentenced, the mistake
              does not render the sentence void. The sentence shall be
              corrected after written notice is given to the convicted person.
              The convicted person and his counsel must be present when the
              corrected sentence is ordered. A motion to correct sentence must
              be in writing and supported by a memorandum of law
              specifically pointing out the defect in the original sentence.


      The purpose of this statute “is to provide prompt, direct access to an

      uncomplicated legal process for correcting the occasional erroneous or illegal

      sentence.” Robinson v. State, 805 N.E.2d 783, 785 (Ind. 2004). A motion to

      correct erroneous sentence is appropriate only when the sentencing error is

      “clear from the face of the judgment imposing the sentence in light of the

      statutory authority. Claims that require consideration of the proceedings

      before, during, or after trial may not be presented by way of a motion to correct

      sentence.” Id. at 787. Sentencing claims that are not facially apparent “may be

      raised on direct appeal and, where appropriate, by post-conviction

      proceedings.” Id. “Use of the statutory motion to correct sentence should thus

      be narrowly confined to claims apparent from the face of the sentencing

      judgment, and the ‘facially erroneous’ prerequisite should … be strictly

      applied….” Id.




      Court of Appeals of Indiana | Memorandum Decision 47A01-1602-CR-247 | June 3, 2016   Page 3 of 4
[5]   We review a trial court’s decision on a motion to correct erroneous sentence

      only for an abuse of discretion. Fry v. State, 939 N.E.2d 687, 689 (Ind. Ct. App.

      2010). An abuse of discretion occurs when the trial court’s decision is against

      the logic and effect of the facts and circumstances before it. Id.


[6]   Here, Carter has not included a copy of the trial court’s sentencing order or

      judgment of conviction in the record on appeal. However, we can discern from

      the chronological case summary that he was sentenced to twelve years executed

      for his class B felony conviction, and was awarded 224 credit days for time

      served. Carter’s sole claim is that he is actually entitled to 381 credit days for

      time served and that his plea agreement provided for an erroneous calculation

      of time. However, evaluation of this assertion clearly requires consideration of

      information beyond the mere face of the sentencing judgment. Therefore, a

      motion to correct erroneous sentence is an improper vehicle for Carter’s claim.

      The trial court did not abuse its discretion in denying Carter’s motion.


[7]   Affirmed.


      Najam, J., and Robb, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 47A01-1602-CR-247 | June 3, 2016   Page 4 of 4